     Case 8:19-cv-00302-AG-KES Document 41 Filed 10/22/19 Page 1 of 4 Page ID #:481




 1    THOMAS P. QUINN, JR. (State Bar No. 132268)
 2    NOKES & QUINN
 3    410 BROADWAY, SUITE 200
      LAGUNA BEACH, CA 92651
 4    Tel: (949) 376-3500
 5    Fax: (949) 376-3070
      Email: tquinn@nokesquinn.com
 6    Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    PRITISH VORA,                                Case No. 8:19-cv-00302-AG-KES
11                 Plaintiff,                      Hon. Andrew J. Guilford
12    v.
                                                   JOINT STIPULATION TO
13                                                 CONTINUE TELEPHONIC
14    EQUIFAX INFORMATION                          DISCOVERY CONFERENCE RE
      SERVICES, LLC, EXPERIAN                      PLAINTIFF’S NOTICE (DKT. 39)
15
      INFORMATION SOLUTIONS, INC.,
16    and TRANS UNION, LLC,                        Date: October 25, 2019
17                                                 Time: 9:30 a.m.
                   Defendants.                     Judge: Honorable Karen E. Scott
18
19
20          Plaintiff Pritish Vora (“Plaintiff”) and Defendant Equifax Information
21    Services, LLC (“Equifax”), stipulate and agree that the telephonic discovery
22    conference in this matter currently scheduled for October 25, 2019, at 9:30 a.m.
23    before the Honorable Karen E. Scott, be continued to any time after 12 noon on
24    October 25, 2019 or a later date that is convenient to this court.
25          This request is made because counsel to Equifax, Thomas P. Quinn, Jr. has
26    three previously scheduled appearances in the morning of October 25, 2019 as
27    follows: 1) a Mandatory Settlement Conference in Brannon v. Santillan, at 9:00
28    a.m. in department NO5 of the Orange County Superior Court (“OCSC”) North
                                               1
                                                                      STIPULATION TO
                                                                   CONTINUE TELEPHONIC
                                                                  DISCOVERY CONFERENCE
Case 8:19-cv-00302-AG-KES Document 41 Filed 10/22/19 Page 2 of 4 Page ID #:482
     Case 8:19-cv-00302-AG-KES Document 41 Filed 10/22/19 Page 3 of 4 Page ID #:483




 1                           SIGNATURE CERTIFICATION
 2
 3          Pursuant to Local Rule 5-4.3.4 (2), I hereby certify that the content of this
 4    document is acceptable to all counsel/parties on whose behalf this filing is
 5    submitted, and that I have obtained their authorization to affix their electronic
 6    signature to this document.
 7
 8    Dated: October 22, 2019                     NOKES & QUINN
 9
                                                  /s/ Thomas P. Quinn, Jr.
10                                                THOMAS P. QUINN, JR.
                                                  Attorneys for Defendant
11                                                EQUIFAX INFORMATION
                                                  SERVICES LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                                                                   STIPULATION TO
                                                                CONTINUE TELEPHONIC
                                                               DISCOVERY CONFERENCE
     Case 8:19-cv-00302-AG-KES Document 41 Filed 10/22/19 Page 4 of 4 Page ID #:484




 1                              CERTIFICATE OF SERVICE
 2
            I, the undersigned, certify and declare that I am over the age of 18 years,
 3
      employed in the County of Orange, State of California, and not a party to the
 4
      above-entitled cause.
 5
           On October 22, 2019, I served a true copy of JOINT STIPULATION TO
 6    CONTINUE TELEPHONIC DISCOVERY CONFERENCE RE
 7    PLAINTIFF’S NOTICE (DKT. 39);
 8          [ ]    By personally delivering it to the persons(s) indicated below in the
 9    manner as provided in Federal Rule of Civil Procedure 5(B);

10          [ X ] By depositing it in the United States Mail in a sealed envelope with

11    the postage thereon fully prepaid to:
                                          Pritish Vora
12                         27758 Santa Margarita Parkway No. 530
13                                 Mission Viejo, CA 92691
                                         949-292-8359
14
                                 Email: pvora2112@gmail.com
15                                      Plaintiff Pro Se
16           [ X ] By ECF: On this date, I electronically filed the following document(s)
17    with the Clerk of the Court using the CM/ECF system, which sent electronic
18    notification of such filing to all other parties appearing on the docket sheet;
19          I hereby certify that I am employed in the office of a member of the Bar of
20    this Court at whose direction the service was made.
21          I hereby certify under the penalty of perjury under the laws of the State of
22    California that the foregoing is true and correct.
23                                            /s/ Thomas P. Quinn, Jr.
                                              THOMAS P. QUINN, JR.
24
      Place of Mailing: Laguna Beach, California.
25
      Executed on October 22, 2019, at Laguna Beach, California.
26
27
28
                                               4
                                                                      STIPULATION TO
                                                                   CONTINUE TELEPHONIC
                                                                  DISCOVERY CONFERENCE
